Case 3:17-cv-30078-FDS Document 68-2 Filed 07/09/19 Page 1 of 9

EXHIBIT 5 DELVALLE DEPOSITION

Pages: 10, 21, 22, 28-31
samase 2hhrGy¥e30PL8-FDS Document 68-2 Filed 07/09/19 Page 49'Ais/2018

 

 

 

 

 

 

E
Fages. 1-46
Exhibits 7-8
UNE TED STATES. DISTRICT COURT
DISTRICT OF MASSACHUSETTS
NOs. St =CV¥=3 0078
JOUN J... SMITH, dRs,
Plana Fp
Wie
CITY OF HOLYORE OFFICERS JAMES
PARNELL, CRYSTAL MANZI, SAMUEL
DELVALLE AND MSP TROOPER
THIAGO O. MIRANDA,
Defendants.
DEPOSITION OF SAMUEL. DELVALLE
TAKEN NOVEMBER 15, 2018
Ake ELE. AW Ole PCE S: OF
KOTFILA & JORDAN
ONE MONARCH PLACE, SUITE. 1340
SPRINGFIELD, MASSACHUSETTS
Reporter: Revonah = -—Cakitegqno, 01K.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereportindg.net 508.767.1157

Nimes nen mi di. DIME Benen nn newlinatinn thank 1 Ont BA te At tn no PIE nent fhe hananes nae Ant
 

safasa 3h 1G¥280028-FDS Document 68-2 Filed 07/09/19 Page 391A.5/2018
10
q. A. Yes.
2 0. A marked cruiser?
3 A. Tes.
4 O. Were you with any other officers
51 thet day?
6 A. No.
I OF bo you recall the nature of the

8 | report that you received, what was s

ot dthepateh?

10: A. No.

BSE OO ie a Eesult of receivin
iz} anrormation over dispatch, what did
13 A. i responded to Ehe area

14 | Hampshire and Pleasant -- I'm sorry,
15} Pleasant.

16 O° When you arrived at Ham
17 | Pleasant Streets, what was happening
if | you observe?

19 A. There were several unit
20 | vehicle.

21 ©... And were all the units

221 that wére pursuing -= were they all

23 | Police Department?

24 PS Yes.

 

aid over. the

Gg. that
you: do?
o£

Hampden and

pden and

or what. dnd

S pursuing a

at that time

Holyoke

 

 

Springfield REAL TIME COURT REPORTING

Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mes arantad thin DNC fram an annlinatinn that ie ast Hnnanend ta nrint ta neo DINE nrintar fin:
Safa 2L1G¥e90NL8-FDS Document 68-2 Filed 07/09/19 Page 49'A.5/2018

 

 

 

 

Ze

i A. i Wes packed fairly back in. the
2 succession of everything. So where the incident
3} was, I was parked fairly back. I walked towards
4] the scene and Mr. Smith was being escorted to a
5S} prone position on the ground.
6 On When you say he was being escorted,
Tl what -do you. mean by that?
8 A. Assisted. Officers were putting
Shim eon the ground or abtempted to place him in
10:) handcuLis .
it: © Do you recall how many officers
12 | were involved in that process?
13 A. No.
i4 QO. Do you recall if they were Holyoke
IS ppeltee GEiieer 6r State Police officers or some
1lé | combination involved in that process?
a7 A. i know there were officers. 1 do
18 | not know what agencies.
19 Os Were you involved in that process
20) dn Lerhs ef getiang Mr. Smith from his vehicle
4i} to Ehe ground?
22 Bes No.
23 Oz At some point did you become
24] engaged with Mr. Smith?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@Grealtimereporting.net 508.767.1157

Mas arantad thin DNE fear an annlinntnan that in ant Hannend ta neint fa nen DME wnerintar ft: hanna mas naff nam
10

[SE

12

i3

14

ES

16

Ly

18

1

20

2:

Ze

Zo

24

samase SHhhcyePpis-FDS Document 68-2 Filed 07/09/19 Page 49'Ai5/2018

 

Za
A. Yes .
Ox How did that happen?
A. i Saw that he was not giving his

dEMS Ot - Gr allowing officers to handcuff. him
despite officers demanding that he put his hands
behind his back and I remember Officer Manzi
being there.

Of Could you actually hear commands or

directives from. officers towards Smith?

A. i Heard commands and words ~

oe What do you recall hearing?

A. "Put your hands behind your back,
Give we your erm". Fiat’ s what. I. recall .

Gs apd. Vis your testimony you don't

Eecali Se66ing- him comply with those commands?
A. Heat 1S correct.
oe bo you Leeail-'-- strike that.
At the time you observed this, was
Smith on the ground?
Bes Ves.
Ore Wes he on his -- was he face down

Or Lace up?

 

 

 

As Face “down.
Ox Do. you recall the position of his
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vau arastad thin DINE fran. an annliastan that ie ant Haanand ta nent ta nan DME neingar ftinclhananas navrandt aanm\
10

dL

12

rs

14

1S

16

Ee

18

19

20

24

22

ae

24

Samaed 30dicyax0DE8-FDS Document 68-2 Filed 07/09/19 Page &@f45/2018

 

 

 

28
That was on the full deployment?

A. Piat’ Ss om the full deployment .

QO. And How about on the drive stun?

A. i féete> the uncomiortabie
experience.

Qe Which was worse?

A. fie Cull effrect.of the prongs being
deployed at me.

Oz Now, what did you observe, Officer,
when Officer Manzi deployed her Taser and
administered the drive stun to Smith's body?
What do you recall observing?

A. i Saw Cf PAcers Erying to pal 1
Mr, Smt "Ss arms cee. Handecutti him.

O-. How epout specifiically when she hit
Him with the drive stun? .What do you recall
seeing there?

a i Saw noe effect that would aid us
ih - petting him: in handcuffs.

Os How Many tames did you observe her
drive Stun: ham?

Pes i Saw two times -

O : And is the drive stun something you
Gan 0 consecutively? Or after you deploy it

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Maw arnantad thin DME fram an annliantnan that ia nat linanasnd ta ment ta me ADMD neintar flatinclhananas mAs nae AAs

 
Safeasa 3idiGya30N{8-FDS Document 68-2 Filed 07/09/19 Page 4@fA5/2018

 

 

 

 

29

1] once, does it have to be reset?
2 A. there sa Live-second period where
3/411 won't allow you to deploy a second or third
4  eeminiskration of whatever it does.
5 O. is there a number of times -- and I
6} understand the delay between doing it, but is
7\ there.a certain number of times that you can do
G1 it that 18 meeds. to be reset or recharged?
9 A. I know there is a five-second
10 | period where, once the trigger of the Taser is
ii Ppiiled.: you cannot repull the trigger to
12} administer more voltage.
13 QO. So you Can do it for five seconds
i4-) at -a “time?
15 A. it allows-you, after five seconds,
f6) to pull ithe trigger again.
17 GO. Okay. And can you pull the trigger
lf} any number of times, is it. indefinite?
iS A. After every five-second period,
20 | depending on whether contact is being made or
Zoe) ee
Ze Os Now, at some point did you deploy
43 | your Taser onto Mr. Smith?
24 Be. esi;

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vaust nenntad thin DINE feam an annlinnian that ie ant linnnnnd ta neint ta nen DME neintar fbn fhananar mei naAlf nar)
Safiacd 3Ddibvek0DE8-FDS Document 68-2 Filed 07/09/19 Page §@ff5/2018

 

30
1 OG Was ita full deployment or drive
24s it
& a Desve stun.
4 Ox Was there some reason you chose

9} drive stun as opposed to full deployment?

6 A. i thank given the time, the

7) appropriate response was to drive stun.

8 oe What led you to believe that the

9] appropriate response was a drive stun?

10 A. Mr. Smet os. position, officers"

11 | positions, the knowledge of where you can or

12 |} cannot deploy a full-prong Taser.

13 ae i. Ene time you drive stunned him,
14 | Officer, were there other officers involved with
iS i Me 2 Smt Eh 2

16 A. i know Officer Manzi was near me.
17 | I know there were other officers trying. te puil
18]/ his arm out from underneath him.

15 O. ES -EREYre any Fisk Eo any -of the

20 | officers in the area when you drive stun Smith?
21|Was that a risk to any of the other officers

421 involved?

23 A. i belleve —= bet me rephrase that.

24] Given the circumstances and hy Position, 1: chose

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Maw arantad thin DE fen an annlingtian that ia nant Hannennd ta nrint ta mewn DINE neintar fhitin:hananer AA not nar
10

il

12

13

14

15

16

Lf

18

19

20

2k

22

23

24

Satiasel3 IbéTDveaD0d8-FDS Document 68-2 Filed 07/09/19 Page Gf 15/2018

 

 

 

 

at

Lo drive stun.

Oo. How many times did you drive stun
him?

A. Twice.

QO. And you testified you also. saw
Officer Manzi dry stun him twice?

iS Yes .

QO: Did you observe any other officers
drive stunning him?

A. No.

O . Did you observe any other officers
with a full deployment of the Taser on him?

A, No.

ee After you drive stunned him for the
second time, did he then become compliant?

Pie Yes.

OQ SO as tar as you know, he was drive
stunned at least four times in the incident?

A. i know I drive stunned him twice.

Os And you also know Officer Manzi
arive so funmed him twice?

A. Twice before.

Oi: Officer, have you ever had occasion
if Your nine=plus vears as a politee ofriicer: at
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mes ea a Se i gs pps eg ge ee ie weve oa PAMPER: A ee
